Citation Nr: 0715737	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-09 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to an increased evaluation for degenerative 
disc disease (DDD) of the lumbar spine with limited range of 
motion, currently evaluated as 20 percent disabling.

2.  Entitlement to a combined evaluation of greater than 40 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

In a February 2006 statement, the veteran claims service 
connection for depression as secondary to his service-
connected lower back disability.  This claim is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2006 statement sent directly to the Board, the 
veteran averred that his lower spine disability had increased 
in severity such that he had been afforded further treatment 
and evaluation by his treating VA physician in February 2006, 
and had been referred for additional VA clinical orthopedic 
evaluation.  The veteran's statement was received within 90 
days of notification that his appeal had been certified to 
the Board.

These records are not present in the claims file.  Rather, 
the most recent VA treatment records present are dated in 
April 2005, and the most recent VA examination of record is 
dated in August 2004.

Given that the veteran has provided notice of additional VA 
treatment records which are pertinent to his claim, this case 
must be remanded to obtain them.  See 38 C.F.R. § 3.159(c)(4) 
(2006).

The combined evaluation is inextricably intertwined with the 
issue of entitlement to an increased evaluation for the 
service-connected back disability.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all additional records of 
treatment accorded the veteran for his 
service connected DDD of the lumbar 
spine.  

2.  Following completion of the above, 
schedule a VA examination to determine 
the current nature and extent of the 
veteran's service-connected back 
disability.  All indicated orthopedic, 
neurological, and muscle tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination.  The examiner 
should describe any current symptoms and 
manifestations attributed to the DDD of 
the lumbar spine; and provide diagnoses 
for any and all spine pathology.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for a higher evaluation 
for the service-connected DDD of the 
lumbar spine.  Following this, 
recalculate his combined evaluation.  If 
any decision remains adverse to the 
veteran, furnish him with an SSOC and 
afford a reasonable period of time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is so informed.
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for VA examination, if 
scheduled, without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2006).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



